Sherwood, C. J.
Action on the official bond of Alfred K. Eassett, inspector of coal and petroleum oils for the city of St. Louis, brought to the use of Cline Jenks, whose wife was killed by a lamp explosion, which explosion weCs brought about and caused by EassetPs neglect of and dereliction from official duty, in that he failed, neglected, &c., to perform the duties of his office. The bond sued was executed March 25th, 1869, and this suit instituted March 9th, the year following. A demurrer questioned in the court below the sufficiency of the petition, and successfully, which gave origin to this appeal. The breach declared on is alleged to have occurred in January 1870, and this suit is brought under the law as existing anterior to the act of March 24th, 1870. (1 W. S. 729.)
Chapter 105, Genl. Stats. 1865, p. 436, section 7, requires every person appointed inspector of coal and petroleum oils, to execute a bond to the county court of St. Louis county, conditioned for the faithful performance of the duties imposed by the act, and such bond is “ for the use of all persons aggrieved by the acts or neglect of such' inspector.” And section 15, Genl. Stat., p. 605, provides that in all cases where a suit is authorized to be prosecuted by any person on an official bond, the suit shall be brought in the name of the State or other obligee named in the bond, and to the use of the party suing. The demurrer confesses the breach assigned to be true, confessing thereby *421in substance tliis charge; that Eassett, in default and breach of the conditions of his official bond, branded 100 empty casks as “ approved; ” that these casks belonged to Cobb & Co., manufacturers of coal and other oils; that afterwards Cobb & Co. filled the casks with oil below the test, and Eassett neglected and refused to inspect the same; that afterwards Cobb & Co. sold one of these casks thus branded, and thus filled with oil below test, to one O’Connel, a grocer, who sold a gallon of the oil to the family.of the relator; that a lamp filled therewith exploded, causing the death of relator’s wife. It is to be observed that the statute respecting the inspection of coal and other oils, is very broad. The privilege of suing on the bond in the name of the county court, is given to every one “ aggrieved by the acts or neglect of such inspector.” But for the inspector’s dereliction of the duties which the law imposed upon him, it would have been beyond the power of the manufacturers to have put upon the market, and successfully sold as genuine and safe an article of oil, the sale of which the law condemned, and which the inspector was required to brand accordingly. The fact that the manufacturers were, under section 4 of the same chapter, also -liable to an action, by no means shields the inspector from liability. We, therefore, hold the petition sufficient, reverse the judgment and remand the cause.
All concur.
Reversed.